     Case 2:18-cv-00313-KJM-KJN Document 88 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL ARZAGA,                                     No. 2:18-cv-0313 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    E. SANTIAGO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis. This action proceeds

18   on plaintiff’s amended complaint alleging sexual assault and failure to protect in violation of the

19   Eighth Amendment. (ECF No. 16.) On July 26, 2021, plaintiff filed a document styled, “Contact

20   Information for Defendants Santiago, Haluik, and Victoriano for U.S. Marshal’s Service,” and

21   directs his filing to the U.S. Marshal. Plaintiff lists the three defendants with referenced

22   “complaint” numbers, and then sets forth the following address:

23          Special Investigator Etta Rodriguez
            Board of Registered Nurses
24          ATTN; Special Investigations for Nurses
            P.O. Box 944210
25          Sacramento, CA 94244-2100
26   (ECF No. 87.)

27          Plaintiff is advised that this is insufficient information to enable the court to order the U.S.

28   Marshal to execute service of process on defendants. Plaintiff’s filing suggests he has lodged
     Case 2:18-cv-00313-KJM-KJN Document 88 Filed 07/30/21 Page 2 of 2


 1   complaints with the Board of Registered Nurses, but any investigation related thereto does not

 2   provide a forum for plaintiff to accomplish service of process on defendants named in such

 3   complaints. The Nursing Board is not responsible for investigating addresses for service of

 4   process by pro se prisoners. Rather, plaintiff must provide an address where each defendant

 5   either resides or is employed so that the court may order the U.S. Marshal to accomplish service.

 6             Moreover, as plaintiff was informed in the August 21, 2020 order, plaintiff must provide

 7   completed USM-285 forms in order to request service of process by the U.S. Marshal. The Clerk

 8   of the Court is directed to send plaintiff three USM-285 forms.

 9             Accordingly, IT IS HEREBY ORDERED that:

10             1. Plaintiff’s July 26, 2021 notice of contact information (ECF No. 87) is disregarded.

11             2. The Clerk of the Court is directed to send plaintiff three USM-285 forms.

12   Dated: July 30, 2021

13

14
     /arza0313.8x
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
